EXHIBIT 11 COMPUTATION OF EARNINGS PER SHARE (In thousands, except per share amounts) Three Months Ended June 30, 2008 Nine Months Ended June 30, 2008 Net Income $ 1,438 $ 4,104 Weighted average common shares outstanding for computation of basic EPS 12,881 12,917 Dilutive common-equivalent shares 1 4 Weighted average common shares for computation of diluted EPS 12,882 12,921 Earnings per common share: Basic $ 0.11 $ 0.32 Diluted $ 0.11 $ 0.32 Three Months Ended June 30, 2007 Nine Months Ended June 30, 2007 Net income $ 1,210 $ 2,581 Weighted average common shares outstanding for computation of basic EPS 13,057 13,018 Dilutive common-equivalent shares 130 130 Weighted average common shares for computation of diluted EPS 13,187 13,148 Earnings per common share: Basic $ 0.09 $ 0.20 Diluted $ 0.09 $ 0.20
